Citation Nr: 0004321	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  95-12 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for a 
deviated nasal septum and postoperative residuals of a 
submucous resection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to June 
1946 and from January 1951 to September 1953.  This case 
comes to the Board of Veterans' Appeals (Board) from an 
October 1993 RO decision which denied an increased 
(compensable) rating for a deviated nasal septum and 
postoperative residuals of a submucous resection, and denied 
service connection for sinusitis both on a direct and 
secondary basis.  In April 1997, the Board remanded the case 
to the RO for further evidentiary development.  

In an April 1999 decision, the RO granted service connection 
for sinusitis and assigned a noncompensable rating.  
Therefore, the sole issue to be addressed by the Board in the 
present decision is the veteran's appeal for a compensable 
rating for a deviated nasal septum and postoperative 
residuals of a submucous resection.

It is noted that, in an undated statement submitted 
subsequent to the RO's April 1999 decision, the veteran's 
representative appears to have submitted a notice of 
disagreement with the noncompensable rating assigned to the 
veteran's service-connected sinusitis.  As this issue is not 
presently on appeal, the Board refers it to the RO for 
appropriate action.  


FINDING OF FACT

The veteran's service-connected deviated nasal septum and 
postoperative residuals of a submucous resection are 
currently manifested by a deformed nose, a 30 percent 
obstruction of the left nares, and no more than slight 
symptoms.





CONCLUSION OF LAW

The criteria for a compensable rating for a deviated nasal 
septum and postoperative residuals of a submucous resection 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.31, 4.97, Code 6502 (1996 and 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from January 1944 to June 
1946 and from January 1951 to September 1953.  A review of 
his service medical records shows that in May 1952 the 
veteran was struck across the bridge of the nose by a flying 
baseball bat while watching a ball game, causing a laceration 
(he is service-connected for a scar on the bridge of the 
nose).  Later that month, he was seen with a complaint of 
pain around the nose and eyes and difficulty breathing.  

On a March 1973 VA examination of the nose, there was a 
septal deviation to the left with some obstruction.  

A May 1974 VA hospital summary shows a complaint of 
intermittent pain in the nose with persistent partial nasal 
obstruction on the left.  An examination revealed left 
partial nasal obstruction with septal deviation of the left.  
The veteran underwent a submucous resection.  The discharge 
diagnoses included nasal septal deviation, traumatic.   

In an October 1978 Board decision, service connection for 
deviated nasal septum with submucous resection, as the result 
of trauma, was established.  

On a December 1978 VA examination of the nose, the nasal 
septum was straight but the left inferior turbinate was 
hypertrophic, causing some degree of obstruction.

In a January 1979 decision, the RO implemented the Board's 
October 1978 decision and assigned a noncompensable 
evaluation to the service-connected deviated nasal septum 
with submucous resection.

On a December 1987 VA physical examination for purposes of 
domiciliary admission, the external nose, mucosa, septum, and 
turbinates were found to be within normal limits.  

A February 1991 VA hospital summary indicates that the 
veteran was hospitalized in January 1991.  He was continued 
on Benadryl during the course of his stay.  There was no 
reference to treatment of his nose during the 
hospitalization.  

A September 1991 VA hospital summary indicates that the 
veteran was hospitalized in August 1991 for a variety of 
complaints which did not pertain to his nose.  On admission, 
the veteran reported that he required Benadryl and another 
medication to sleep.  There was no reference to treatment of 
his nose during the hospitalization.

A June 1992 VA outpatient record indicates that the veteran 
reported he was doing fine and that he slept well with his 
medications, which included Benadryl.

At a November 1992 RO hearing before a hearing officer, the 
veteran raised the issue of an increased rating for his 
service-connected deviated nasal septum with submucous 
resection.  He testified that he has had trouble breathing 
through his nose since the 1970s; that he had to sleep 
propped up because the drainage and mucous bothered him; that 
he experienced headaches and frequent drainage; that he had 
crusting in his nose once in a while; that he took Benadryl 
to help him rest; and that his symptoms have worsened over 
the years since his injury in service.

On a November 1992 VA examination, the veteran complained of 
occasional periods of pain in the nose and irritating mucous 
drainage after sneezing.  On examination, the external nose 
and nasal vestibule were of normal appearance.  The right and 
left nasal cavities appeared normal.  The septum was on 
midline, and there was a small opening between the nasal 
cavities, just anterior to the septum.  The floor of the 
nose, the meatus, and turbinates were normal.  There was no 
discharge, and the turbinates were pink and without 
inflammation.  The sphenoethmoid recesses were normal to 
palpation.  There was no irritation, inflammation, or 
abnormalities with respect to the olfactory area, but the 
veteran denied an ability to smell.  X-rays of the nasal 
bones revealed a bony structure of the ethmoids that appeared 
to be rather thickened.  The diagnoses were thickening of the 
ethmoids, membrane thickening of the maxillary antra, and 
status post nasal septal surgery (resolved).  

A January 1993 VA outpatient record indicates that the 
veteran slept well and was on medication including Benadryl 
every night.

An August 1993 VA outpatient record indicates that the 
veteran slept fairly well and was on Benadryl every night.  

In an October 1993 decision, the RO denied an increased 
(compensable) rating for the veteran's service-connected 
deviated nasal septum, status post submucous resection.  

In his August 1994 notice of disagreement, the veteran stated 
that his headaches were worsening and the mucous from his 
nose drained into his lungs mostly at night.  He asserted 
that none of his symptoms were well-controlled with his daily 
medication.  

A December 1994 VA discharge summary indicates that the 
veteran was in domiciliary care from November 1993 to 
December 1994.  He was diagnosed with several ailments, none 
of which pertained to his nose.  There was no reference to 
any treatment for his nose during the course of his stay.  

An April 1995 VA discharge summary indicates that the veteran 
was hospitalized for psychiatric treatment from December 1994 
to March 1995.  His medications on admission included 
Benadryl every night, and his discharge medications included 
diphenhydramine every night.  There was no reference to any 
treatment for his nose during the course of his stay.  

A November 1995 VA psychiatric discharge summary indicates 
that the veteran reported, on a review of systems, that he 
had clear nose drainage which he associated with his sinuses.  
An examination revealed a notch in the right nostril from 
surgical removal of a skin lesion.  

A May 1996 VA discharge summary indicates that the veteran 
was in domiciliary care from April to May 1996.  He was 
diagnosed with several ailments, to include chronic 
sinusitis.  He was on Benadryl every night during his stay.  
There was no reference to any treatment for his nose during 
the course of his stay.

An October 1996 VA discharge summary indicates that the 
veteran was in domiciliary care from July to October 1996.  
He was diagnosed with several ailments, none of which 
pertained to his nose.  There was no reference to any 
treatment for his nose during the course of his stay.

In April 1997, the Board remanded the case to the RO for 
further development, to include obtaining treatment records 
and a current VA examination.  

A May 1997 VA discharge summary indicates that the veteran 
was in domiciliary care from February to May 1997.  His 
medications at discharge included Benadryl every night.  
There is no reference to any treatment for his nose during 
his stay.  

On a January 1999 VA examination, the veteran had no 
complaints about his nose other than chronic sinusitis.  He 
reported the last time he required antibiotics for his 
sinuses or nose was in 1980.  He stated that he had no 
problems with interference with breathing through his nose.  
He reported that he had no dyspnea at rest or on exertion but 
that he occasionally became congested.  As for treatment, he 
reported that at bedtime he took Benadryl, which he bought 
himself.  His other reported symptoms were frontal headaches.  
On examination, there was a deformed nose with a "Y-shaped" 
unsightly, nontender scar at the base of the nose.  The 
veteran had a 30 percent obstruction of the left nares, and 
the right nares was completely open.  There was no drainage, 
and the mucosal was normal inside the nose.  There was no 
purulent drainage, no tenderness, and no crusting.  X-rays of 
the nasal bones revealed no bony abnormalities.  The 
diagnoses were status post fractured nose with chronic 
maxillary sinusitis demonstrated on X-rays and chronic 
ethmoid sinusitis; a deformed nose with unsightly scars; and 
a 30 percent obstruction of the left nares.  The examiner 
remarked that the veteran had a deviated nasal septum in the 
posterior aspect of the nose which caused a 30 percent 
obstruction of the left nares, although X-rays did not 
demonstrate the deviated nasal septum.  The examiner stated 
that the postoperative residuals of the submucous resection 
included the chronic sinusitis.  

Later VA medical records from 1999 show the veteran resided 
in the domiciliary for an extended period, and he received 
intermittent hospital treatment for a psychiatric condition 
and for physical conditions including chronic obstructive 
pulmonary disease.  These records do not describe impairment 
or treatment from a deviated nasal septum.

II.  Analysis

Initially, it is noted that the veteran's claim for a 
compensable rating for his deviated nasal septum and 
postoperative residuals of a submucous resection is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  The Board 
is satisfied that all relevant evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

During the course of the veteran's appeal, the regulations 
pertaining to rating diseases of the nose and throat were 
revised.  See 61 Fed.Reg. 46720 (September 5, 1996).  The 
veteran's service-connected deviated nasal septum was 
initially evaluated under 38 C.F.R. § 4.97, Diagnostic Code 
6502 (effective prior to October 7, 1996).  Under this code, 
a 0 percent rating is warranted for traumatic deflection of 
the nasal septum with only slight symptoms.  A 10 percent 
rating is warranted for deflection of the nasal septum with 
marked interference with breathing space.  

On October 7, 1996, the rating criteria for the veteran's 
service-connected disability were revised and are still found 
in 38 C.F.R. § 4.97, Diagnostic Code 6502.  Under the revised 
code, a 10 percent rating is warranted for traumatic 
deviation of the nasal septum with 50 percent obstruction of 
the nasal passage on both sides or complete obstruction on 
one side.  When the requirements for a compensable rating 
under this code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.

As the veteran's claim for an increased rating for a deviated 
nasal septum and postoperative residuals of a submucous 
resection was pending when the regulations pertaining to 
diseases of the nose and throat were revised, he is entitled 
to the version of the law most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  Here, either the prior or 
current rating criteria may apply, whichever are most 
favorable to the veteran.

In this case, the VA outpatient, hospital, and domiciliary 
care records show that the veteran has not received treatment 
specifically for his service-connected deviated nasal septum 
in a very long period of time.  The records do show that he 
has continually taken Benadryl at night, which the veteran 
indicated at the 1992 hearing helped him to rest.  The 
November 1992 VA examination revealed essentially normal 
findings with regard to his service-connected deviated nasal 
septum.  In January 1999, the veteran underwent another VA 
examination wherein he was found to have a deformed nose with 
a 30 percent obstruction of the left nares.  The veteran's 
right nares was not found to have any obstruction.  Moreover, 
the veteran reported on the examination that he did not have 
any problems pertaining to interference with breathing 
through his nose and that he did not have dyspnea at rest or 
on exertion.  Although X-rays of the nasal bones showed no 
bony abnormalities on examination, the examiner remarked that 
the veteran had a deviated nasal septum in the posterior 
aspect of his nose.  The examiner also commented that chronic 
sinusitis should be included as a residual of the submucous 
resection; however, as noted in the introduction, sinusitis 
is a separately rated service-connected disability and the 
evaluation for sinusitis is not the subject of the instant 
appeal.

Considering all the evidence and the old and new rating 
criteria of Code 6502, the Board finds that a compensable 
rating is not warranted.  The medical evidence does not 
reflect that the veteran's deviated nasal septum has caused 
marked interference with breathing space or that there is a 
50 percent obstruction of the nasal passages on both sides or 
complete obstruction on one side.  There are only slight 
symptoms, which warrant a 0 percent rating under the old 
rating code; and since the requirements for a compensable 
rating under the new rating code are not shown, a 0 percent 
rating is warranted pursuant to 38 C.F.R. § 4.31  Under 
either the old or new rating criteria, the disability picture 
more nearly approximates the criteria for a noncompensable 
rating rather than a 10 percent rating, and the assignment of 
the lower rating of 0 percent is proper.  38 C.F.R. § 4.7.

For the above-stated reasons, the preponderance of the 
evidence is against the claim for an increase in the 
noncompensable rating for a deviated nasal septum and 
postoperative residuals of a submucous resection.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  




ORDER

A compensable rating for a deviated nasal septum and 
postoperative residuals of a submucous resection is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

